TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00091-CR


Jeronimo Carmona Perez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 04-585-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

A jury found appellant Jeronimo Carmona Perez guilty of indecency with a child by
contact (count one) and by exposure (count two), for which it assessed prison terms of thirteen and
five years, respectively. (1) See Tex. Pen. Code Ann. § 21.11 (West 2003).  In his first point of error,
appellant urges that these convictions constitute double jeopardy because the exposure for which he
was convicted under count two was merely an incident of the contact for which he was convicted
under count one.  See Patterson v. State, 96 S.W.3d 427, 432 (Tex. App.--Austin 2002), aff'd, 152
S.W.3d 88 (Tex. Crim. App. 2004).  The State confesses error on this point.  We will therefore set
aside the exposure conviction.  See id. at 89.  This renders moot appellant's remaining point of error,
by which he complains of the trial court's order cumulating the two sentences.
Appellant has filed a motion asking this Court to order the Williamson County
District Attorney's office to update its web site to reflect the disposition of this appeal.  Appellant
cites no authority holding that this Court's appellate jurisdiction encompasses the district attorney's
web site.  The motion is overruled.  We also overrule the State's motion to strike the appendix to
appellant's brief, which shows a screen shot of the district attorney's web site.
The judgment of conviction under count one for indecency with a child by contact
is affirmed.  The judgment of conviction under count two for indecency with a child by exposure is
reversed and count two is dismissed.


				___________________________________________
				Bob Pemberton, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Affirmed in Part; Reversed and Dismissed in Part
Filed:   March 30, 2006
Do Not Publish
1.      	We use appellant's name as it is shown in the judgments of conviction.  The record otherwise
reflects that appellant's name is Jeronimo Perez Carmona.